              Case 1:20-cv-00582-AWI-SAB Document 15 Filed 10/20/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    BRANDON MARTINEZ,                                   Case No. 1:20-cv-00582-AWI-SAB

12                   Plaintiff,                           ORDER GRANTING RAPHAEL
                                                          DEUTSCH’S PRO HAC VICE
13             v.                                         APPLICATION

14    INTEGRATED CAPTIAL RECOVERY,                        (ECF No. 14)
      LLC, et al.,
15
                     Defendants.
16

17
              The court has read and considered the application of Raphael Deutsch, attorney for
18
     Plaintiff Brandon Martinez, for admission to practice pro hac vice under the provisions of Local
19
     Rule 180(b)(2) of the Local Rules of Practice of the United States District Court for this District.
20
     Having reviewed the application, Raphael Deutsch’s application for admission to practice pro
21
     hac vice is HEREBY GRANTED.
22

23 IT IS SO ORDERED.

24
     Dated:     October 20, 2020
25                                                        UNITED STATES MAGISTRATE JUDGE

26
27

28


                                                      1
